Citation Nr: 1442080	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  08-09 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. All, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1977 to February 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In pertinent part, that decision found that new and material evidence had not been submitted to reopen a claim for low back disability.  The Veteran filed a notice of disagreement (NOD) in October 2007.  In March 2008, the RO issued a statement of the case (SOC) continuing its previous denial.  In April 2008, the Veteran perfected his appeal and requested a Board hearing.  In August 2009, the Veteran testified before the Board at the RO in St. Petersburg, Florida.  A transcript of the hearing is associated with the claims file.

In November 2009, the Board construed the Veteran's claim of service connection for low back disability as a new claim without regard to the finality of any prior decision.  The Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) to obtain medical records from Northport VA medical center (VAMC) for the period between February 1978 and May 1978.  The AOJ received a negative response from Northport VAMC, and in September 2010, issued a supplemental statement of the case (SSOC) denying the Veteran's claim on the merits.  The appeal returned to the Board.

In November 2011, the Board remanded to obtain records from West Palm Beach VAMC and to provide the Veteran with a VA examination in support of his claim.  In June 2012, the AOJ issued another SSOC continuing its previous denial on the merits.  The appeal returned to the Board.  In April 2014, the Board remanded to obtain a new VA examination and medical opinion.  In June 2014, the AOJ issued a SSOC continuing the denial.  The Board is satisfied that there has been substantial compliance with the remand and will proceed with review.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).



FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the Veteran's low back disability was incurred in service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for establishing service connection for low back disability have been met.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In light of the favorable decision below, no purpose would be served by undertaking an analysis of whether there has been compliance with the duties to notify and assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was traceable to disease or injury incurred or aggravated in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability requires competent evidence of (1) the existence of a current disability; (2) the existence of the disease or injury in service; and (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

While medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, "a legal concept determining whether testimony may be heard and considered," and credibility, "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Except as otherwise provided by law, the Veteran has the responsibility to present and support his claim for benefits.  In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

When determining service connection, a presumption of soundness applies.  See 38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).  Pursuant to such presumption, a Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  Id.

The term "noted" denotes only such defects, infirmities, or disorders as are recorded in examination reports at service entrance examination, acceptance, and enrollment. See 38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

To rebut the presumption of soundness, VA must show by clear and unmistakable evidence both (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran seeks entitlement to service connection for a low back disability, which he contends is the result of an injury he sustained in service.  Specifically, the Veteran claims that he injured his back when he fell on some ice in January 1978, while at Fort Dix, New Jersey.  See, e.g., April 1978 claim.

At entry to service the Veteran reported that he was in good health, and no pre-existing defect, infirmity, or disorder was noted on the medical examination report.  At separation, however, the Veteran reported that he was "in bad health" and specifically noted recurrent back pain.  On his report of medical history, the Veteran disclosed that his back had been injured in a car accident before service; he also wrote that he had fallen on some ice in service and "hurt [his] back more."  The associated report of medical examination, though, reflected a normal clinical evaluation, without any specific comments from the physician regarding the Veteran's back pain.  The Veteran's service treatment records are otherwise silent for any complaint or treatment of back injury or pain.

In a May 1978 statement submitted in conjunction with his initial claim for service connection, the Veteran reported that he had been admitted to the Wilson Army Base Hospital in Fort Dix, New Jersey, on January 4, 1978, as a result of his fall.  He stated that he remained in "the hospital for 17 days," after which he was discharged because he "was not suitable for military service."  Following separation he "went to the Veterans Administration Hospital in Northport, [New York,]" where "doctors took x-rays and gave [him] pain killers and suggested bed rest."  As previously noted, the AOJ requested medical records from the Northport VAMC related to the Veteran's reported treatment, but no records were found for the specified timeframe.  See November 2009 Northport VAMC letter.

Post-service medical evidence consists solely of VA treatment records.  Probative to the Veteran's claim are radiology records dated in January 1995 and March 1996, which reflect a diagnosis of degenerative joint disease of the lumbosacral spine.  Numerous additional records reflect ongoing complaint of and treatment for low back pain.

In August 2009, the Veteran testified before the Board that he slipped and injured himself shortly after entry to service-"before [he] even got started with boot camp."  The incident occurred when he and some fellow soldiers were on their way "to the mess hall and the weather was really cold."  He recalled noticing that people were walking in the snow because the sidewalk was "really icy."  Close to "the mess hall, maybe 100 yards, [he] slipped right down the stairs and fell and hurt [his] back."  He testified that he was admitted to the hospital at Fort Dix and treated with bed rest for a number of days and discharged soon thereafter.  The Veteran stated that within a few months of separation he sought medical treatment for his back, but his problems did not resolve.  He testified that he has experienced low back pain and other symptoms since service.  The Board finds the Veteran's testimony to be competent, credible and probative evidence.

In December 2011, the Veteran was afforded a VA examination in support of his claim.  In its April 2014 remand, the Board found this examination to be inadequate because the examiner failed to thoroughly complete the resultant examination report and provide sufficient rationale for her opinion.  Therefore, the examination report and opinion have little probative value and are not further considered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (it is the factually accurate, fully articulated, sound reasoning for the opinion that contributes its probative value).

In May 2014, in response to the Board's April 2014 remand, the Veteran was afforded a new VA examination for his low back.  The examination report noted the Veteran's diagnosis of degenerative joint disease of the lumbosacral spine.  After reviewing the Veteran's claims folder and conducting the requested examination, the examiner opined that it was less likely than not that the Veteran's low back disability was caused by the claimed in-service injury.  The opinion was based on "documentation in the medical record that the Veteran had a pre-existing back condition."  The examiner, however, also provided an opinion with regard to aggravation of a pre-existing condition.  Specifically, the examiner opined that the Veteran had a low back disability, which clearly and unmistakably existed prior to service and was aggravated beyond its natural progression by the claimed in-service injury.  As a rationale, the examiner stated that the "fall during military service could have contributed to the Veteran's pre-existing back condition."

The evidence of record shows that clear and unmistakable evidence exists to support a finding that the Veteran had a pre-existing back condition.  As a matter of law, the presumption of soundness can be rebutted by clear and unmistakable evidence consisting of a Veteran's own admission of a pre-service history of medical problems during in-service clinical examinations.  Doran v. Brown, 6 Vet. App. 283, 286 (1994).  Thus, the Board finds that there is clear and unmistakable evidence that a back disability preexisted service.

VA must, however, still present clear and unmistakable evidence that the disability was not aggravated by service.  Wagner, 370 F.3d at 1096 .  Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254 (1999).

On this question, the evidence of record does not support a finding that the Veteran's pre-existing disability was not aggravated by service.  Specifically, the April 2014 VA examiner opined that the Veteran's low back disability, which clearly and unmistakably existed prior to service, was clearly and unmistakably aggravated beyond its natural progression by the claimed in-service injury.  Thus, the Board finds that the evidence is not clear and unmistakable with regard to whether the condition was not aggravated during service or that any increase was due to the natural progress.  Joyce, 443 F.3d at 845.  The presumption of soundness has not been rebutted.

Accordingly, following a review of the evidence of record and applicable law, and after resolving any doubt in the Veteran's favor, the Board does not find that there is clear and unmistakable evidence demonstrating that the condition was not aggravated by his active service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Rather, the evidence indicates that the Veteran's pre-existing low back disability may have been aggravated by his active service.

Because the presumption of soundness is not rebutted, the issue is converted by operation of law into a question of direct service connection.  See Wagner, 370 F.3d at 1094.

As stated, entitlement to service connection on a direct basis requires competent evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a causal relationship (nexus) between the claimed in-service disease or injury and the current disability.

With respect to the first element, the Veteran has been diagnosed as having degenerative disc disease of the lumbosacral spine.  See, e.g., May 2014 VA examination report.  Thus, the requirement of a present disability has been fulfilled.

With respect to the next element-that of in-service incurrence or aggravation of a disease or an injury-the Veteran competently and credibly testified that he slipped and fell on ice during service.  Although the Veteran's service treatment records do not fully substantiate his account, there is some indication that he fell during service and experienced back pain as a result.  As such, the Board finds that the second requirement has been fulfilled.

With regard to the final element-that of a nexus between the present disability and the in-service injury-the May 2014 VA examiner provided a positive nexus opinion between the Veteran's current disability and the injury he sustained from falling on the ice.

Based on the foregoing, and affording the Veteran the benefit of the doubt, the Board finds that the probative evidence of record supports the Veteran's claim for entitlement to service connection for a low back disability.  Although the Veteran's service records do not fully substantiate the alleged injury and treatment, he provided credible testimony detailing the incident.  Further, a VA examiner assessed the Veteran and opined that there likely was a relationship between his present low back disability and the reported in-service injury.

Thus, after a thorough review of the evidence of record, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's low back disability was incurred in service.  Accordingly, the Veteran's claim is granted.


ORDER

Entitlement to service connection for a low back disability is granted.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


